Case 20-12078-elf            Doc 11   Filed 05/25/20 Entered 05/25/20 09:47:29        Desc Main
                                      Document      Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE :

          ALVARADO, TIANA M                    CASE NUMBER :      20-12078-ELF
                                                                 (Chapter 7)

                               DEBTOR(S)

           NOTICE TO DEBTORS, CREDITORS AND PARTIES IN INTEREST

Gary F. Seitz, the Chapter 7 trustee (the “Trustee”) for the above-captioned case of the debtor
(the “Debtor”) hereby provides notice that the meeting of creditors in this case will be conducted
remotely due to the circumstances arising as a result of Covid-19.

All 341 meetings will be conducted remotely by Zoom video/teleconferencing.

A Zoom email invitation will be sent out to counsel for the debtor on behalf of the Trustee
providing a link to connect to the meeting and a call-in number and code if any party wishes to
participate by telephone.

Creditors wishing to participate may obtain access to the meeting at the date and time set by the
Clerk in the original notice or any docketed continuance by clicking on the Meeting ID Link:
https://us02web.zoom.us/j/8197892947 Meeting ID: 819 789 2947from a computer or
smartphone with audio visual capability or by dialing 1 646 558 8656 and using Meeting ID: 819
789 2947.

Registration is not necessary to participate in a Zoom video conference. Unless your device uses
the IOS operating system (Iphones, Ipads or Apple computers), you do not need to download
the Zoom app. You may download the Zoom mobile app from the App Store for free. A free
account is available from Zoom. The Trustee prefers Zoom because it works fluently across
operating systems and phone platforms.

For more information about the temporary handling of 341 meetings, please check the trustee’s
web page at: https://sites.google.com/site/edpatrustee/covid-19-341-procedures?authuser=0

Thank you for your patience – stay safe.

Gary F Seitz, As Chapter 7 Trustee
____________________________
/s/Gary F. Seitz
05/25/2020
Philadelphia, Pennsylvania
gseitz@gsbblaw.com
